File Nos . 333-34474 811-09891 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 48 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 48 [X] (Check appropriate box or boxes.) DREYFUS OPPORTUNITY FUNDS (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X on March 1, 2011 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on _(date)_ pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 immediately upon filing pursuant to paragraph (b) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Global Sustainability Fund Prospectus March 1, 2011 Class Ticker A DGYAX C DGYCX I DGYIX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 6 Management 7 Shareholder Guide Choosing a Share Class 9 Buying and Selling Shares 11 General Policies 14 Distributions and Taxes 15 Services for Fund Investors 15 Financial Highlights 17 For More Information See back cover. Fund Summary Investment Objective The fund seeks capital growth. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 9 of the Prospectus and in the How to Buy Shares section on page B-31 of the fund's Statement of Additional Information. Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchases(as a percentage of offering price) 5.75 none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none 1.00 none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management fees .50 .50 .50 Rule 12b-1 fees none .75 none Other expenses 3.26 3.27 3.01 Total annual fund operating expenses 3.76 4.52 3.51 Fee waiver and/or expense reimbursement* (2.66) (2.67) (2.66) Total annual fund operating expenses(after fee waiver and/or expense reimbursement) 1.10 1.85 .85 * The Dreyfus Corporation has contractually agreed, until March 1, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 0.85%. ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The one-year example and the first year of the three-, five- and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $681 $1,426 $2,190 $4,185 Class C $288 $1,125 $2,071 $4,476 Class I $87 $829 $1,593 $3,606 You would pay the following expenses if you did not redeem your shares:1 1 Year 3 Years 5 Years 10 Years Class A $681 $1,426 $2,190 $4,185 Class C $188 $1,125 $2,071 $4,476 Class I $87 $829 $1,593 $3,606 Portfolio TurnoverThe fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 99.01% of the average value of its portfolio.Principal Investment StrategyTo pursue its goal, the fund normally invests primarily in the stocks of companies that have sustainable operating practices and/or produce sustainable products or services and that meet certain fundamental investment criteria. The fund's investments are focused among the major developed markets of the world, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund, however, may invest up to 20% of its assets in emerging markets, but will not invest more than 10% of its assets in any one emerging market country. The fund ordinarily invests in the stocks of companies in at least three countries, and, at times, may invest a substantial portion of its assets in the stocks of companies in a single country. The fund may invest in the stocks of companies of any market capitalization, although it focuses on large capitalization companies (generally, with market capitalizations of $5 billion or more at the time of purchase). The fund's investable universe includes the companies comprising the Dow Jones Sustainability World Index ("DJSI World"), the fund's benchmark, and companies not included in the DJSI World that meet the fund's sustainability criteria. DJSI World tracks the performance of the largest companies in the Dow Jones Wilshire Global Index assessed to be leaders in corporate sustainability.The portfolio manager generally uses publicly available information, including reports prepared by watchdog groups and governmental agencies, as well as information obtained from research vendors, the media and the companies themselves, to assist them in determining whether a company not included in the DJSI World meets the funds sustainability criteria. The portfolio manager uses a proprietary model to rank stocks within geographic regions, countries and economic sectors based on several characteristics, including value, growth and financial profile. The fund's portfolio manager then selects the stocks that meet the fund's sustainability criteria and investment criteria. The fund's investment process is designed to provide investors with investment exposure to region, country, sector and industry characteristics generally similar to those of the DJSI World. Principal RisksAn investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The fund's share price fluctuates, sometimes dramatically, which means you could lose money.·Risks of stock investing. Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods. There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The market value of a stock may decline due to general weakness in the stock market or because of factors that affect the company or its particular industry.·Large cap stock risk. To the extent the fund invests in large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor. ·Investment strategy risk. The fund's sustainability investment criteria may limit the number of investment opportunities available to the fund, and, as a result, at times the fund's returns may be lower than those of funds that are not subject to such special investment considerations. ·Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. 2 ·Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected full market value, either because the market fails to recognize the stock's intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued.·Foreign investment risk. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Emerging markets tend to be more volatile and less liquid than the markets of mature economies, and generally have less diverse and less mature economic structure and less stable political systems than those of developed countries. To the extent the fund's investments are concentrated in one or a limited number of foreign countries, the fund's performance could be more volatile than that of more geographically diversified funds. PerformanceThe following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund's Class A shares from year to year. The table compares the average annual total returns of the fund's shares to those of a broad measure of market performance. The fund's past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com. Year-by-Year Total Returns as of 12/31 each year (%)Class A Shares Best QuarterQ2, 2009: 22.43%Worst QuarterQ1, 2009: -16.44% After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Average Annual Total Returns (as of 12/31/10) Share Class 1 Year Since Inception12/15/08 Class A returns before taxes 1.93% 13.34% Class A returns after taxes on distributions 0.24% 12.05% Class A returns after taxes on distributions and sale of fund shares 2.98% 11.26% Class C returns before taxes 6.28% 15.77% Class I returns before taxes 8.48% 16.93% DJSI World reflects no deduction for fees, expenses or taxes* 6.52% 21.35% *For comparative purpose, the value of the index on 11/30/08 is used as the beginning value on 12/15/08. Portfolio ManagementThe fund's investment adviser is The Dreyfus Corporation (Dreyfus) and the fund's sub-investment adviser is Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. Jocelin A. Reed, CFA is a director and senior portfolio manager for Mellon Capital and has served as the fund's primary portfolio manager since the fund's inception. 3 Purchase and Sale of Fund SharesIn general, the fund's minimum initial investment is $1,000 and the minimum subsequent investment is $100. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com. You may also mail your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston MA 02205-5268.Tax Information The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. Payments to Broker-Dealers and Other Financial IntermediariesIf you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary's website for more information. 4 Fund Details Goal and ApproachThe fund seeks capital growth. The fund's investment objective may be changed by the fund's board, upon 60 days' prior notice to shareholders. To pursue its goal, the fund normally invests primarily in the stocks of companies that have sustainable operating practices and/or produce sustainable products or services and that meet certain fundamental investment criteria as described below. Companies that maintain sustainable operating practices are those, for example, that use best industry practices in their operations, provide leadership in an industry, offer the highest levels of transparency of operations and/or demand accountability of vendors, suppliers and customers. Companies that produce sustainable products or services are those, for example, that provide services to improve energy efficiency, produce products to meet the highest levels of efficiency and/or provide technologies to improve environmental performance. The fund's investments are focused among the major developed markets of the world, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund, however, may invest up to 20% of its assets in emerging markets, but will not invest more than 10% of its assets in any one emerging market country. The fund ordinarily invests in the stocks of companies in at least three countries, and, at times, may invest a substantial portion of its assets in the stocks of companies in a single country. The fund may invest in the stocks of companies of any market capitalization, although it focuses on large capitalization companies (generally, with market capitalizations of $5 billion or more at the time of purchase). The fund's stock investments may include common stocks, preferred stocks and convertible securities of both U.S. and foreign issuers. The fund's benchmark is the Dow Jones Sustainability World Index (DJSI World), which tracks the performance of the largest companies in the Dow Jones Wilshire Global Index assessed to be leaders in corporate sustainability. Corporate sustainability is defined by the DJSI World as a business approach to create long-term shareholder value by taking advantage of opportunities and managing risks created by economic, environmental and social developments. The DJSI World component companies are selected based on the application of general and industry specific criteria to assess corporate sustainability. The companies in the DJSI World represent primarily developed markets and the weighting of any component company is capped at 10% of the total market capitalization of the DJSI World. The fund's investable universe includes the companies comprising the DJSI World and companies not included in the DJSI World that meet the fund's sustainability criteria. The portfolio manager generally uses publicly available information, including reports prepared by "watchdog" groups and governmental agencies, as well as information obtained from research vendors, the media and the companies themselves, to assist them in determining whether a company not included in the DJSI World meets the fund's sustainability criteria. Any potential investment by the fund must pass both the fund's sustainability criteria and its investment criteria. The portfolio manager uses a proprietary model to rank stocks within geographic regions, countries and economic sectors based on several characteristics, including:·value, or how a stock is priced relative to its perceived intrinsic value·growth, in this case the sustainability or growth of earnings·financial profile, which measures the financial health of the companyThe fund's portfolio manager then selects the stocks that meet the fund's sustainability criteria and investment criteria. The portfolio manager manages risk by diversifying the fund's investments across regions, countries, sectors and industries. The fund's investment process is designed to provide investors with investment exposure to region, country, sector and industry characteristics generally similar to those of the DJSI World.The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to stocks, indexes, foreign currencies and interest rates) and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. "Dow Jones" and "Dow Jones Sustainability World IndexSM" are service marks of Dow Jones Trademark Holdings, LLC. ("Dow Jones"). The Dow Jones Sustainability World IndexSM is published pursuant to an agreement between Dow Jones's successor-in-interest, CME Group Index Services LLC ("CME") and SAM Indexes Gmbh ("SAM") and have been licensed for use for certain purposes by The Dreyfus Corporation. The fund is not sponsored, endorsed, 5 sold or promoted by Dow Jones, CME or SAM, and Dow Jones, CME and SAM make no representation regarding the advisability of investing in the fund.Investment Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. ·Risks of stock investing. Stocks generally fluctuate more in value than bonds and may decline significantly over short time periods. There is the chance that stock prices overall will decline because stock markets tend to move in cycles, with periods of rising prices and falling prices. The market value of a stock may decline due to general market conditions that are not related to the particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates, or adverse investor sentiment generally. A security's market value also may decline because of factors that affect a particular industry, such as labor shortages or increased production costs and competitive conditions within an industry, or factors that affect a particular company, such as management performance, financial leverage, and reduced demand for the company's products or services. ·Large cap stock risk. To the extent the fund invests in large capitalization stocks, the fund may underperform funds that invest primarily in the stocks of lower quality, smaller capitalization companies during periods when the stocks of such companies are in favor.·Investment strategy risk. The fund's sustainability investment criteria may limit the number of investment opportunities available to the fund, and, as a result, at times the fund's returns may be lower than those of funds that are not subject to such special investment considerations.·Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors.·Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected full market value, either because the market fails to recognize the stock's intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued.·Foreign investment risk. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Emerging markets tend to be more volatile and less liquid than the markets of mature economies, and generally have less diverse and less mature economic structure and less stable political systems than those of developed countries. To the extent the fund's investments are concentrated in one or a limited number of foreign countries, the fund's performance could be more volatile than that of more geographically diversified funds. In addition to the principal risks described above, the fund is subject to the following additional risks. ·Small and midsize company risk. Small and midsize companies carry additional risks because the operating histories of these companies tend to be more limited, their earnings and revenues less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund's ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the fund's investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop.·Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. 6 ·Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically. Investments in foreign securities may have greater exposure to liquidity risk than domestic securities. ·Derivatives risk. A small investment in derivatives could have a potentially large impact on the fund's performance.
